

Exhibit 10.1
UNITY SOFTWARE INC.
2009 STOCK PLAN
1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. The Unity Software Inc. 2009 Stock Plan (the “Plan”) is
hereby established effective as of September 10, 2009, as amended February 19,
2010, November 30, 2011, November 26, 2013, April 8, 2014, March 23, 2015,
September 30, 2015, February 3, 2016, April 5, 2016, March 28, 2017, as adjusted
in connection with the Company’s 2-for-1 forward stock split effected on
September 5, 2017, December 13, 2017, March 7, 2018, March 13, 2019 and April 7,
2019.
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Company intends that
Awards granted pursuant to the Plan be exempt from or comply with Section 409A
of the Code (including any amendments or replacements of such section), and the
Plan shall be so construed.
1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Board; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the earlier of the date the Plan is adopted by the
Board or the date the Plan is duly approved by the stockholders of the Company.
2.DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)“Award” means an Option, Restricted Stock Purchase Right, Restricted Stock
Bonus or Restricted Stock Unit granted under the Plan.
(b)“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions of the
Award granted to the Participant.
(c)“Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).



--------------------------------------------------------------------------------



(d)“Cause” means, unless such term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company documents or records; (ii)
the Participant’s material failure to abide by a Participating Company’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of a Participating Company (including,
without limitation, the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business; (v) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Participant of any
employment or service agreement between the Participant and a Participating
Company, which breach is not cured pursuant to the terms of such agreement; or
(vii) the Participant’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Participant’s ability to perform his or
her duties with a Participating Company.
(e)“Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or written contract of employment or service, the occurrence of any of the
following:
(i)an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(w)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
(ii)the liquidation or dissolution of the Company.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.
(f)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.
(g)“Committee” means the compensation committee or other committee or
subcommittee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.
(h)“Company” means Unity Software Inc., a Delaware corporation, or any successor
corporation thereto.
2

--------------------------------------------------------------------------------



(i)“Consultant” means a person or entity engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Participating
Company, provided that (i) if the Consultant is a person, the identity of such
person, the nature of such services or the entity to which such services are
provided would not preclude the Company from offering or selling securities to
such person pursuant to the Plan in reliance on either the exemption from
registration provided by Rule 701 under the Securities Act or, if the Company is
required to file reports pursuant to Section 13 or 15(d) of the Exchange Act,
registration on a Form S-8 Registration Statement under the Securities Act, and
(ii) if the Consultant is an entity would not preclude the Company from offering
or selling securities to such an entity pursuant to the Plan in reliance on
Section 4(2) of the Securities Act
(j)[reserved]
(k)“Director” means a member of the Board.
(l)“Disability” means the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Participant’s position with the Participating Company Group because of the
sickness or injury of the Participant.
(m)“Employee” means any person treated as an employee (including an Officer or a
Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the terms of the Plan as
of the time of the Company’s determination of whether or not the individual is
an Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:
(i)If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock as quoted on the national or regional
securities exchange or market system constituting the primary market for the
Stock, as reported in The Wall Street Journal or such other source as the
Company deems reliable. If the relevant date does not fall on a day on which the
Stock has traded on such securities exchange or market system, the date on which
the Fair Market Value shall be established shall be the last day on which the
Stock was so traded prior to the relevant date, or such other appropriate day as
shall be determined by the Board, in its discretion.
(ii)If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse, and
in a manner consistent with the requirements of Section 409A of the Code.
(p)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(q)“Insider” means an Officer, a Director or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.
3

--------------------------------------------------------------------------------



(r)“Insider Trading Policy” means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.
(s)“Net-Exercise” means a procedure by which (i) the Company will deduct from
the total number of shares of Stock for which a Participant elects to exercise
an Option the largest number of whole shares of Stock that does not exceed the
aggregate exercise price therefor, (ii) the Participant will pay to the Company
in cash the remaining balance of such aggregate exercise price, and (iii) the
Participant will be issued a whole number of shares of Stock upon such exercise
determined in accordance with the following formula:
N = X*((A-B)/A), where
“N” = the number of shares of Stock (rounded down to the nearest whole number)
to be issued to the Participant upon exercise of the Option;
“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;
“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and
“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)
(t)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.
(u)“Officer” means any person designated by the Board as an officer of the
Company.
(v)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
(w)“Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).
(x)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
(y)“Participant” means any eligible person who has been granted one or more
Awards.
(z)“Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.
(aa)    “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
(bb)    “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.
(cc)    “Restricted Stock Bonus” means Stock granted to a Participant pursuant
to Section 7.
(dd)    “Restricted Stock Purchase Right” means a right to purchase Stock
granted to a Participant pursuant to Section 7.
4

--------------------------------------------------------------------------------



(ee)    “Restricted Stock Unit” or “RSU” means restricted stock unit award
granted to a Participant pursuant to Section 8.
(ff)    “Restricted Stock Unit Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Board, reflecting the terms
of a Restricted Stock Unit granted under the Plan and includes any documents
attached to such agreement.
(gg)    “Rule 16b-3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(hh)    “Securities Act” means the Securities Act of 1933, as amended.
(ii)    “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. Unless otherwise provided by the Board, a Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. However, unless otherwise provided by the
Board, if any such leave taken by a Participant exceeds ninety (90) days, then
on the ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under the Participant’s Award Agreement. Except
as otherwise provided by the Board, in its discretion, the Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.
(jj)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.
(kk)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(ll)    “Ten Percent Stockholder” means a person who, at the time an Award is
granted to such person, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of a Participating Company
within the meaning of Section 422(b)(6) of the Code.
(mm)    “Vesting Conditions” mean those conditions established in accordance
with the Plan prior to the satisfaction of which shares subject to an Award
remain subject to forfeiture or a repurchase option in favor of the Company
exercisable for the Participant’s monetary purchase price, if any, for such
shares upon the Participant’s termination of Service.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
5

--------------------------------------------------------------------------------



3.ADMINISTRATION.
3.1Administration by the Board. The Plan shall be administered by the Board. All
questions of interpretation of the Plan, of any Award Agreement or of any other
form of agreement or other document employed by the Company in the
administration of the Plan or of any Award shall be determined by the Board, and
such determinations shall be final, binding and conclusive upon all persons
having an interest in the Plan or such Award, unless fraudulent or made in bad
faith. Any and all actions, decisions and determinations taken or made by the
Board in the exercise of its discretion pursuant to the Plan or Award Agreement
or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest therein.
3.2Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.
3.3Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:
(a)to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;
(b)to determine the type of Award granted;
(c)to determine the Fair Market Value of shares of Stock or other property;
(d)to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or shares acquired pursuant thereto, (v)
the time of expiration of any Award, (vi) the effect of any Participant’s
termination of Service on any of the foregoing, and (vii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
(e)to approve one or more forms of Award Agreement;
(f)to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(g)to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(h)to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Board deems necessary or desirable
to comply with the laws of, or to accommodate the tax policy, accounting
principles or custom of, foreign jurisdictions whose citizens may be granted
Awards; and
(i)to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Board may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
3.4Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3.
6

--------------------------------------------------------------------------------



3.5Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.
4.SHARES SUBJECT TO PLAN.
4.1Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be seventy-six million eight hundred seventy-five thousand
one hundred twenty-two (76,875,122) and shall consist of authorized but unissued
or reacquired shares of Stock or any combination thereof. If an outstanding
Award for any reason expires or is terminated or canceled or if shares of Stock
are acquired pursuant to an Award subject to forfeiture or repurchase and are
forfeited or repurchased by the Company for an amount not greater than the
Participant’s exercise or purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan.
4.2Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company and the requirements of Sections 409A and 424
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate and proportionate adjustments shall
be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, in the ISO Share Limit set forth in Section 5.3(a), and in
the exercise or purchase price per share of any outstanding Awards in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Board may unilaterally
amend the outstanding Awards to provide that such Awards are for New Shares. In
the event of any such amendment, the number of shares subject to, and the
exercise or purchase price per share of, the outstanding Awards shall be
adjusted in a fair and equitable manner as determined by the Board, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number, and the exercise
price per share shall be rounded up to the nearest whole cent. In no event may
the exercise or purchase price, if any, under any Award be decreased to an
amount less than the par value, if any, of the stock subject to the Award. Such
adjustments shall be determined by the Board, and its determination shall be
final, binding and conclusive.
5.ELIGIBILITY AND OPTION LIMITATIONS.
5.1Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.
7

--------------------------------------------------------------------------------



5.2Participation in the Plan. Awards are granted solely at the discretion of the
Board. Eligible persons may be granted more than one Award. However, eligibility
in accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.
5.3Incentive Stock Option Limitations.
(a)Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to Section 4.1 and adjustment as provided in Section 4.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed seventy-six million
eight hundred seventy-five thousand one hundred twenty-two (76,875,122) shares
(the “ISO Share Limit”). The maximum aggregate number of shares of Stock that
may be issued under the Plan pursuant to all Awards other than Incentive Stock
Options shall be the number of shares determined in accordance with Section 4.1,
subject to adjustment as provided in Section 4.2.
(b)Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee. Any person who is not an
Employee on the effective date of the grant of an Option to such person may be
granted only a Nonstatutory Stock Option.
(c)Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portions of such options which
exceed such amount shall be treated as Nonstatutory Stock Options. For purposes
of this Section 5.3, options designated as Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of stock shall be determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a limitation
different from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date and with respect to such
Options as required or permitted by such amendment to the Code. If an Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section, the Participant
may designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise of the
Option, Shares issued pursuant to each such portion shall be separately
identified.
6.STOCK OPTIONS.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. Such Award Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
6.1Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board; provided, however, that (a) the exercise price per
share for an Option shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Stockholder shall have an exercise price per
share less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.
8

--------------------------------------------------------------------------------



6.2Exercisability and Term of Options. Options shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Board and
set forth in the Award Agreement evidencing such Option; provided, however, that
(a) no Option shall be exercisable after the expiration of ten (10) years after
the effective date of grant of such Option and (b) no Incentive Stock Option
granted to a Ten Percent Stockholder shall be exercisable after the expiration
of five (5) years after the effective date of grant of such Option. Subject to
the foregoing, unless otherwise specified by the Board in the grant of an
Option, any Option granted hereunder shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.
6.3Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by delivery of a properly
executed notice electing a Net-Exercise, (v) by such other consideration as may
be approved by the Board from time to time to the extent permitted by applicable
law, or (vi) by any combination thereof. The Board may at any time or from time
to time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.
(b)Limitations on Forms of Consideration.
(i)Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.
(ii)Cashless Exercise. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.
6.4Effect of Termination of Service.
(a)Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan, an Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period determined in
accordance with the Award Agreement evidencing the Option. To the extent
required by applicable law, vested Options shall be exercisable for a minimum
period of six (6) months following termination of the Participant’s Service due
to Disability or death and three (3) months following any other termination of
Service (other than a termination due to Cause). Except as otherwise provided in
an Award Agreement, if the Participant’s Service is terminated for Cause, the
Option shall terminate in its entirety and cease to be exercisable immediately
upon such termination of Service. Notwithstanding the foregoing, no Option shall
be exercisable later than the date of expiration of the Option’s term as set
forth in the Award Agreement evidencing the Option (the “Option Expiration
Date”).
9

--------------------------------------------------------------------------------



(b)Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 12 below, the Option shall remain exercisable until the
later of (i) three (3) months after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.
6.5Transferability of Options. During the lifetime of the Participant, an Option
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Board, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in Rule 701 under the Securities Act and the
General Instructions to Form S-8 Registration Statement under the Securities Act
or, in the case of an Incentive Stock Option, only as permitted by applicable
regulations under Section 421 of the Code in a manner that does not disqualify
such Option as an Incentive Stock Option.
7.RESTRICTED STOCK AWARDS.
Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Board shall from time to time establish. Such Award Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
7.1Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Board shall determine, including, without limitation, upon the attainment of
one or more performance goals.
7.2Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Board in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to a Restricted Stock Award.
7.3Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Board, which shall in no event exceed thirty
(30) days from the effective date of the grant of the Restricted Stock Purchase
Right.
7.4Payment of Purchase Price. Except as otherwise provided below, payment of the
purchase price for the number of shares of Stock being purchased pursuant to any
Restricted Stock Purchase Right shall be made (a) in cash, by check or in cash
equivalent, (b) by such other consideration as may be approved by the Board from
time to time to the extent permitted by applicable law, or (c) by any
combination thereof.
10

--------------------------------------------------------------------------------



7.5Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, as shall be established by the Board and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 7.8. The Board, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Insider Trading Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Insider
Trading Policy. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.
7.6Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 7.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if so determined by the Board and provided by the Award
Agreement, such dividends and distributions shall be subject to the same Vesting
Conditions as the shares subject to the Restricted Stock Award with respect to
which such dividends or distributions were paid. In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.
7.7Effect of Termination of Service. Unless otherwise provided by the Board in
the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then (a) the Company shall have the
option to repurchase for the purchase price paid by the Participant any shares
acquired by the Participant pursuant to a Restricted Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Restricted Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service. The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company.
7.8Nontransferability of Restricted Stock Award Rights. Rights to acquire shares
of Stock pursuant to a Restricted Stock Award shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution.
All rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.
11

--------------------------------------------------------------------------------



8.RESTRICTED STOCK UNITS.
8.1Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an award
covering a number of Stock that may be settled in cash, or by issuance of such
Stock at a date in the future. No purchase price shall apply to an RSU settled
in Stock. All grants of Restricted Stock Units will be evidenced by a Restricted
Stock Unit Agreement that will be in such form (which need not be the same for
each Participant) as the Administrator will from time to time approve, and will
comply with and be subject to the terms and conditions of this Plan, and shall
require that the Restricted Stock Units must expire no later than ten years
following the date of grant.
8.2Form and Timing of Settlement. To the extent permissible under the applicable
law, the Board may permit a Participant to defer payment under a RSU to a date
or dates after the RSU is earned, provided that the terms of the RSU and any
deferral satisfy the requirements of Section 409A of the Code (or any successor)
and any regulation or rulings promulgated thereunder. Payment may be made in the
form of cash or whole shares or a combination thereof, all as the Board
determines.
9.STANDARD FORMS OF AWARD AGREEMENTS.
9.1Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Board and as amended from time to time. No Award or purported Award shall be
a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Any Award Agreement may consist of an appropriate form
of Notice of Grant and a form of Agreement incorporated therein by reference, or
such other form or forms, including electronic media, as the Board may approve
from time to time.
9.2Authority to Vary Terms. The Board shall have the authority from time to time
to vary the terms of any standard form of Award Agreement either in connection
with the grant or amendment of an individual Award or in connection with the
authorization of a new standard form or forms; provided, however, that the terms
and conditions of any such new, revised or amended standard form or forms of
Award Agreement are not inconsistent with the terms of the Plan.
10.CHANGE IN CONTROL.
10.1Effect of Change in Control on Awards. Subject to the requirements and
limitations of Section 409A of the Code, if applicable, the Board may provide
for any one or more of the following:
(a)Accelerated Vesting. The Board may, in its discretion, provide in any Award
Agreement or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide for the acceleration of the exercisability and/or
vesting in connection with such Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following such Change in Control, to such extent as the Board shall
determine.
12

--------------------------------------------------------------------------------



(b)Assumption, Continuation or Substitution of Awards. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock. For purposes of this Section, if so determined
by the Board, in its discretion, an Award or any portion thereof shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each share of Stock subject to such portion of the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise of the Award for each share of
Stock to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. If any portion of such consideration may be received by
holders of Stock pursuant to the Change in Control on a contingent or delayed
basis, the Board may, in its discretion, determine such Fair Market Value per
share as of the time of the Change in Control on the basis of the Board’s good
faith estimate of the present value of the probable future payment of such
consideration. Any Award or portion thereof which is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control. Notwithstanding the foregoing, shares acquired upon exercise of an
Award prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of the Award Agreement evidencing such Award except
as otherwise provided in such Award Agreement.
(c)Cash-Out of Outstanding Awards. The Board may, in its discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Award or portion thereof outstanding immediately prior
to the Change in Control shall be canceled in exchange for a payment with
respect to each vested share (and each unvested share, if so determined by the
Board) of Stock subject to such canceled Award in (i) cash, (ii) stock of the
Company or of a corporation or other business entity a party to the Change in
Control, or (iii) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the Fair Market Value of the consideration
to be paid per share of Stock in the Change in Control, reduced by the exercise
or purchase price per share, if any, under such Award. If any portion of such
consideration may be received by holders of Stock pursuant to the Change in
Control on a contingent or delayed basis, the Board may, in its sole discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable amount of future payment of such consideration. In the event such
determination is made by the Board, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards.
10.2Federal Excise Tax Under Section 4999 of the Code.
(a)Excess Parachute Payment. If any acceleration of vesting pursuant to an Award
and any other payment or benefit received or to be received by a Participant
would subject the Participant to any excise tax pursuant to Section 4999 of the
Code due to the characterization of such acceleration of vesting, payment or
benefit as an “excess parachute payment” under Section 280G of the Code, then,
provided such election would not subject the Participant to taxation under
Section 409A of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
the Award in order to avoid such characterization.
13

--------------------------------------------------------------------------------



(b)Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 10.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 10.2(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 10.2(b).
11.TAX WITHHOLDING.
11.1Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an Option, to make adequate provision for, the federal, state, local
and foreign taxes (including any social insurance tax), if any, required by law
to be withheld by the Participating Company Group with respect to an Award or
the shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock or to release shares of Stock from an escrow established
pursuant to an Award Agreement until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.
11.2Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or vesting of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
12.COMPLIANCE WITH SECURITIES LAW.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
14

--------------------------------------------------------------------------------



13.AMENDMENT OR TERMINATION OF PLAN.
The Board may amend, suspend or terminate the Plan at any time. However, without
the approval of the Company’s stockholders, there shall be (a) no increase in
the maximum aggregate number of shares of Stock that may be issued under the
Plan (except by operation of the provisions of Section 4.2), (b) no change in
the class of persons eligible to receive Incentive Stock Options, and (c) no
other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board. Except as provided by
the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Board may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to, Section 409A of the Code.
14.MISCELLANEOUS PROVISIONS.
14.1Repurchase Rights. Shares issued under the Plan may be subject to a right of
first refusal, one or more repurchase options, or other conditions and
restrictions as determined by the Board in its discretion at the time the Award
is granted. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
14.2Provision of Information. At least annually, copies of the Company’s balance
sheet and income statement for the just completed fiscal year shall be made
available to each Participant and purchaser of shares of Stock upon the exercise
of an Award; provided, however, that this requirement shall not apply if all
offers and sales of securities pursuant to the Plan comply with all applicable
conditions of Rule 701 under the Securities Act. The Company shall not be
required to provide such information to key persons whose duties in connection
with the Company assure them access to equivalent information. The Company shall
deliver to each Participant such disclosures as are required in accordance with
Rule 701 under the Securities Act.
14.3Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.
14.4Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares covered by an Award until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 4.2 or
another provision of the Plan.
15

--------------------------------------------------------------------------------



14.5Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.
14.6Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
14.7Retirement and Welfare Plans. Neither Awards made under this Plan nor shares
of Stock or cash paid pursuant to such Awards shall be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing such
benefits.
14.8Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.
14.9No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.
14.10Choice of Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.
14.11Stockholder Approval. The Plan or any increase in the maximum aggregate
number of shares of Stock issuable thereunder as provided in Section 4.1 (the
“Authorized Shares”) shall be approved by a majority of the outstanding
securities of the Company entitled to vote by the later of (a) a period
beginning twelve (12) months before and ending twelve (12) months after the date
of adoption thereof by the Board or (b) the first issuance of any security
pursuant to the Plan in the State of California (within the meaning of Section
25008 of the California Corporations Code). Awards granted prior to security
holder approval of the Plan or in excess of the Authorized Shares previously
approved by the security holders shall become exercisable no earlier than the
date of security holder approval of the Plan or such increase in the Authorized
Shares, as the case may be, and such Awards shall be rescinded if such security
holder approval is not received in the manner described in the preceding
16


--------------------------------------------------------------------------------



UNITY SOFTWARE INC.
NOTICE OF GRANT OF STOCK OPTION
(Denmark)
The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Unity Software Inc. pursuant to the Unity Software Inc. 2009
Stock Plan (the “Plan”), as follows:

Participant:Date of Grant:Number of Option Shares:,subject to adjustment as
provided by the Option Agreement.Exercise Price:$Initial Vesting Date:Option
Expiration Date:Tax Status of Option:Nonstatutory Stock OptionVested Shares:
Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:
Vested Ratio

If the Participant’s Service terminates because of the death of the Participant
(i) within the first year of Participant’s continuous Service, then 50% of the
Number of Option Shares set forth above shall become Vested Shares effective as
of immediately prior to the effective time of such termination or (ii) on or
following the first year of Participant’s continuous Service, then 100% of the
Number of Option Shares set forth above shall become Vested Shares effective as
of immediately prior to the effective time of such termination.
The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a share of Stock as of the Date of Grant, determined in
good faith in compliance with the requirements of Section 409A of the Code.
However, there is no guarantee that the Internal Revenue Service will agree with
the Company’s determination. A subsequent IRS determination that the Exercise
Price is less than such fair market value could result in adverse tax
consequences to the Participant. By signing below, the Participant agrees that
the Company, its directors, officers and shareholders shall not be held liable
for any tax, penalty, interest or cost incurred by the Participant as a result
of such determination by the IRS. The Participant is urged to consult with his
or her own tax advisor regarding the tax consequences of the Option, including
the application of Section 409A.
By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are attached to and made a part of this
document. The Participant acknowledges receipt of copies of the Plan and the
Stock Option Agreement, represents that the Participant has read and is familiar
with their provisions, and hereby accepts the Option subject to all of their
terms and conditions.
1

--------------------------------------------------------------------------------



IMPORTANT – STATEMENT UNDER SECTION 3(1)
OF THE ACT ON STOCK OPTIONS
Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), Participant is entitled to receive information
regarding the Company’s stock option program in a separate written statement.
The full statement containing the information about Participant’s rights under
the Company’s stock option program and the Stock Option Act is attached as a
separate written statement to this Notice of Grant.
You acknowledge receipt of a copy of the Plan and the Option Agreement
(including the special provisions for your country of residence, if any, in the
Appendix), and represent that you are familiar with the terms and provisions
thereof, and hereby accept the Option subject to all of the terms and provisions
hereof. You understand that your employment or consulting relationship, or
service with the Company is for an unspecified duration and can be terminated at
any time in accordance with applicable law, and that nothing in this Notice of
Grant, the Stock Option Agreement or the Plan changes the nature of that
relationship. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Plan.

UNITY SOFTWARE INC.PARTICIPANTBy:Signature:Its:Date:Address:Address:

ATTACHMENTS:    2009 Stock Plan, as amended to the Date of Grant; Stock Option
Agreement and Exercise Notice
2

--------------------------------------------------------------------------------



UNITY SOFTWARE INC.
NOTICE OF GRANT OF STOCK OPTION
(Non-Denmark)
The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Unity Software Inc. pursuant to the Unity Software Inc. 2009
Stock Plan (the “Plan”), as follows:

Participant:Date of Grant:Number of Option Shares:,subject to adjustment as
provided by the Option Agreement.Exercise Price:$Initial Vesting Date:Option
Expiration Date:Tax Status of Option:(Enter “Incentive” or “Nonstatutory.” If
blank, this Option will be a Nonstatutory Stock Option.Vested Shares:
Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:
Vested Ratio

If the Participant’s Service terminates because of the death of the Participant
(i) within the first year of Participant’s continuous Service, then 50% of the
Number of Option Shares set forth above shall become Vested Shares effective as
of immediately prior to the effective time of such termination or (ii) on or
following the first year of Participant’s continuous Service, then 100% of the
Number of Option Shares set forth above shall become Vested Shares effective as
of immediately prior to the effective time of such termination.
The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a share of Stock as of the Date of Grant, determined in
good faith in compliance with the requirements of Section 409A of the Code.
However, there is no guarantee that the Internal Revenue Service will agree with
the Company’s determination. A subsequent IRS determination that the Exercise
Price is less than such fair market value could result in adverse tax
consequences to the Participant. By signing below, the Participant agrees that
the Company, its directors, officers and shareholders shall not be held liable
for any tax, penalty, interest or cost incurred by the Participant as a result
of such determination by the IRS. The Participant is urged to consult with his
or her own tax advisor regarding the tax consequences of the Option, including
the application of Section 409A.
By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are attached to and made a part of this
document. The Participant acknowledges receipt of copies of the Plan and the
Stock Option Agreement, represents that the Participant has read and is familiar
with their provisions, and hereby accepts the Option subject to all of their
terms and conditions.
3

--------------------------------------------------------------------------------




UNITY SOFTWARE INC.PARTICIPANTBy:Signature:Its:Date:Address:Address:

ATTACHMENTS:    2009 Stock Plan, as amended to the Date of Grant; Stock Option
Agreement and Exercise Notice



4

--------------------------------------------------------------------------------



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
UNITY SOFTWARE INC.
STOCK OPTION AGREEMENT
(International)
Unity Software Inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock (the “Shares”) upon the terms and conditions set forth in the
Grant Notice and this Option Agreement (including the Appendix to this
Agreement, as defined below). The Option has been granted pursuant to and shall
in all respects be subject to the terms and conditions of the Unity Software
Inc. 2009 Stock Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of, and represents that the
Participant has read and is familiar with, the Grant Notice, this Option
Agreement and the Plan, (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan, and (c)
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Grant Notice,
this Option Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.TAX CONSEQUENCES.
This Option is intended to be a Nonstatutory Stock Option and shall not be
treated as an Incentive Stock Option within the meaning of Section 422(b) of the
Code.
1

--------------------------------------------------------------------------------



3.ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Board. All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the Option, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Board in the exercise of its discretion pursuant to the Plan or the
Option or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.
4.EXERCISE OF THE OPTION.
4.1Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option, subject to the Company’s repurchase rights set forth in Section 11.
In no event shall the Option be exercisable for more shares than the Number of
Option Shares, as adjusted pursuant to Section 9.
4.2Method of Exercise. Exercise of the Option shall be by means of electronic or
written notice (the “Exercise Notice”) in a form authorized by the Company. An
electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate exercise price per share set forth
on the Participant’s Notice of Grant of Stock Option (the “Exercise Price”) for
the number of shares of Stock being purchased. The Option shall be deemed to be
exercised upon receipt by the Company of such electronic or written Exercise
Notice and the aggregate Exercise Price.
4.3Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent, (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
2

--------------------------------------------------------------------------------



(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
(i)Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).
(ii)Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
(iii)Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
3

--------------------------------------------------------------------------------



4.4Tax Responsibility and Satisfaction. The Company and its Participating
Companies shall assess tax and social insurance contribution liability and
requirements in connection with the Participant’s participation in the Plan,
including, without limitation, income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items associated with the
grant or exercise of the Option or sale of the underlying Shares or related to
Participant’s participation in the Plan and legally applicable to Participant
(the “Tax Liability”). These requirements may change from time to time as laws
or interpretations change. Further, if Participant is subject to Tax Liability
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or a Participating Company (or former
employer, as applicable) may be required to withhold or account for Tax
Liability in more than one jurisdiction. Regardless of the Company’s or any
Participating Company’s actions in this regard, the Participant hereby
acknowledges and agrees that the Tax Liability shall be the Participant’s
ultimate responsibility and liability. The Participant agrees as a condition of
his or her participation in the Plan to make arrangements satisfactory to the
Company and its Participating Companies to enable it to satisfy all withholding,
payment and/or collection requirements associated with the full satisfaction of
the Tax Liability, including authorizing the Company or the Participating
Company to: (i) withhold all applicable amounts from the Participant’s wages or
other cash compensation due to the Participant, in accordance with any
requirements under the laws, rules, and regulations of the country of which the
Participant is a resident, and (ii) act as the Participant’s agent to sell
sufficient shares of Stock for the proceeds to settle such requirements (on
Participant’s behalf pursuant to this authorization) without further consent.
Furthermore, the Participant agrees to pay the Company or the Participating
Company any amount the Company or any Participating Company may be required to
withhold, collect or pay as a result of the Participant’s participation in the
Plan or that cannot be satisfied by deduction from the Participant’s wages or
other cash compensation paid to the Participant by the Company or the
Participating Company or sale of the shares of Stock acquired under the Plan.
The Participant acknowledges that he or she may not participate in the Plan and
the Company and the Participating Company shall have no obligation to deliver
shares of Stock until the Tax Liability has been fully satisfied by the
Participant.
4.5Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
4.6Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
4

--------------------------------------------------------------------------------



4.7Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.NONTRANSFERABILITY OF THE OPTION.
During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
6.TERMINATION OF THE OPTION.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.EFFECT OF TERMINATION OF SERVICE.
7.1Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate. For purposes of this Option, Participant’s
Service will be considered terminated as of the date Participant is no longer
providing services to the Company or a Participating Company (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any).
(a)Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
(b)Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.
(c)Termination because of Misconduct. Notwithstanding any other provision of
this Option Agreement, if the Participant’s Service is terminated because of
Misconduct (as defined below) the Option shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service.
(d)Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
5

--------------------------------------------------------------------------------



7.2Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of the Participant’s Service because of Misconduct, if the
exercise of the Option within the applicable time periods set forth in Section
7.1 is prevented by the provisions of Section 4.6, the Option shall remain
exercisable until the later of (a) thirty (30) days after the date such exercise
first would no longer be prevented by such provisions or (b) the end of the
applicable time period under Section 7.1, but in any event no later than the
Option Expiration Date.
7.3Definition of Terms.
(a)“Misconduct” means any serious misconduct identified as a ground for
termination as contemplated by applicable law or, if no such law applies, then
shall mean Cause as defined in the Plan.
(b)“Disability” means disability as defined by local regulations or, if no such
regulation applies, then shall mean Disability as defined in the Plan.
8.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, except to the extent that the Board
determines to cash out the Option in accordance with Section 9.1(c) of the Plan,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under all or any portion of the
Option or substitute for all or any portion of the Option a substantially
equivalent option for the Acquiror’s stock. For purposes of this Section, the
Option or any portion thereof shall be deemed assumed if, following the Change
in Control, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Option Agreement, for each share of Stock
subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Board may, with
the consent of the Acquiror, provide for the consideration to be received upon
the exercise of the Option for each share of Stock to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. If any portion
of such consideration may be received by holders of Stock pursuant to the Change
in Control on a contingent or delayed basis, the Board may, in its discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration. The Option shall terminate
and cease to be outstanding effective as of the time of consummation of the
Change in Control to the extent that the Option is neither assumed or continued
by the Acquiror in connection with the Change in Control nor exercised as of the
time of the Change in Control. Notwithstanding the foregoing, shares acquired
upon exercise of the Option prior to the Change in Control and any consideration
received pursuant to the Change in Control with respect to such shares shall
continue to be subject to all applicable provisions of this Option Agreement
except as otherwise provided herein.
6

--------------------------------------------------------------------------------



9.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and kind
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant’s rights under the Option. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.” Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number, and the Exercise Price shall be rounded up to the
nearest whole cent. In no event may the Exercise Price be decreased to an amount
less than the par value, if any, of the stock subject to the Option. Such
adjustments shall be determined by the Board, and its determination shall be
final, binding and conclusive.
10.RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.
11.RIGHT OF FIRST REFUSAL.
11.1Grant of Right of First Refusal. Except as provided in Section 11.7 and
Section 15 below, in the event the Participant, the Participant’s legal
representative, or other holder of shares acquired upon exercise of the Option
proposes to sell, exchange, transfer, pledge, or otherwise dispose of any Vested
Shares (the “Transfer Shares”) to any person or entity, including, without
limitation, any stockholder of a Participating Company, the Company shall have
the right to repurchase the Transfer Shares under the terms and subject to the
conditions set forth in this Section 11 (the “Right of First Refusal”).
11.2Notice of Proposed Transfer. Prior to any proposed transfer of the Transfer
Shares, the Participant shall deliver written notice (the “Transfer Notice”) to
the Company describing fully the proposed transfer, including the number of
Transfer Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. In the event of a bona fide gift or involuntary transfer, the
proposed transfer price shall be deemed to be the Fair Market Value of the
Transfer Shares, as determined by the Board in good faith. If the Participant
proposes to transfer any Transfer Shares to more than one Proposed Transferee,
the Participant shall provide a separate Transfer Notice for the proposed
transfer to each Proposed Transferee. The Transfer Notice shall be signed by
both the Participant and the Proposed Transferee and must constitute a binding
commitment of the Participant and the Proposed Transferee for the transfer of
the Transfer Shares to the Proposed Transferee subject only to the Right of
First Refusal.
11.3Bona Fide Transfer. If the Company determines that the information provided
by the Participant in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the
Participant written notice of the Participant’s failure to comply with the
procedure described in this Section 11, and the Participant shall have no right
to transfer the Transfer Shares without first complying with the procedure
described in this Section 11. The Participant shall not be permitted to transfer
the Transfer Shares if the proposed transfer is not bona fide.
7

--------------------------------------------------------------------------------



11.4Exercise of Right of First Refusal. If the Company determines the proposed
transfer to be bona fide, the Company shall have the right to purchase all, but
not less than all, of the Transfer Shares (except as the Company and the
Participant otherwise agree) at the purchase price and on the terms set forth in
the Transfer Notice by delivery to the Participant of a notice of exercise of
the Right of First Refusal within thirty (30) days after the date the Transfer
Notice is delivered to the Company. The Company’s exercise or failure to
exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the Participant or issued by a person other than the Participant with respect
to a proposed transfer to the same Proposed Transferee. If the Company exercises
the Right of First Refusal, the Company and the Participant shall thereupon
consummate the sale of the Transfer Shares to the Company on the terms set forth
in the Transfer Notice within sixty (60) days after the date the Transfer Notice
is delivered to the Company (unless a longer period is offered by the Proposed
Transferee); provided, however, that in the event the Transfer Notice provides
for the payment for the Transfer Shares other than in cash, the Company shall
have the option of paying for the Transfer Shares by the present value cash
equivalent of the consideration described in the Transfer Notice as reasonably
determined by the Company. For purposes of the foregoing, cancellation of any
indebtedness of the Participant to any Participating Company shall be treated as
payment to the Participant in cash to the extent of the unpaid principal and any
accrued interest canceled. Notwithstanding anything contained in this Section to
the contrary, the period during which the Company may exercise the Right of
First Refusal and consummate the purchase of the Transfer Shares from the
Participant shall terminate no sooner than the completion of a period of eight
(8) months following the date on which the Participant acquired the Transfer
Shares upon exercise of the Option.
11.5Failure to Exercise Right of First Refusal. If the Company fails to exercise
the Right of First Refusal in full (or to such lesser extent as the Company and
the Participant otherwise agree) within the period specified in Section 11.4
above, the Participant may conclude a transfer to the Proposed Transferee of the
Transfer Shares on the terms and conditions described in the Transfer Notice,
provided such transfer occurs not later than ninety (90) days following delivery
to the Company of the Transfer Notice. The Company shall have the right to
demand further assurances from the Participant and the Proposed Transferee (in a
form satisfactory to the Company) that the transfer of the Transfer Shares was
actually carried out on the terms and conditions described in the Transfer
Notice. No Transfer Shares shall be transferred on the books of the Company
until the Company has received such assurances, if so demanded, and has approved
the proposed transfer as bona fide. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Participant, shall again be subject to the
Right of First Refusal and shall require compliance by the Participant with the
procedure described in this Section 11.
11.6Transferees of Transfer Shares. All transferees of the Transfer Shares or
any interest therein, other than the Company, shall be required as a condition
of such transfer to agree in writing (in a form satisfactory to the Company)
that such transferee shall receive and hold such Transfer Shares or interest
therein subject to all of the terms and conditions of this Option Agreement,
including this Section 11 providing for the Right of First Refusal with respect
to any subsequent transfer. Any sale or transfer of any shares acquired upon
exercise of the Option shall be void unless the provisions of this Section 11
are met.
11.7Transfers Not Subject to Right of First Refusal. The Right of First Refusal
shall not apply to any transfer or exchange of the shares acquired upon exercise
of the Option if such transfer or exchange is in connection with an Ownership
Change Event. If the consideration received pursuant to such transfer or
exchange consists of stock of a Participating Company, such consideration shall
remain subject to the Right of First Refusal unless the provisions of Section
11.9 below result in a termination of the Right of First Refusal.
11.8Assignment of Right of First Refusal. The Company shall have the right to
assign the Right of First Refusal at any time, whether or not there has been an
attempted transfer, to one or more persons as may be selected by the Company.
8

--------------------------------------------------------------------------------



11.9Early Termination of Right of First Refusal. The other provisions of this
Option Agreement notwithstanding, the Right of First Refusal shall terminate and
be of no further force and effect upon (a) the occurrence of a Change in
Control, unless the Acquiror assumes the Company’s rights and obligations under
the Option or substitutes a substantially equivalent option for the Acquiror’s
stock for the Option, or (b) the existence of a public market for the class of
shares subject to the Right of First Refusal. A “public market” shall be deemed
to exist if (i) such stock is listed on a national securities exchange (as that
term is used in the Exchange Act) or (ii) such stock is traded on the
over‑the‑counter market and prices therefor are published daily on business days
in a recognized financial journal.
12.STOCK DISTRIBUTIONS SUBJECT TO OPTION AGREEMENT.
If, from time to time, there is any stock dividend, stock split or other change,
as described in Section 9, in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of this
Option Agreement, then in such event any and all new, substituted or additional
securities to which the Participant is entitled by reason of the Participant’s
ownership of the shares acquired upon exercise of the Option shall be
immediately subject to the Right of First Refusal with the same force and effect
as the shares subject to the Right of First Refusal immediately before such
event.
13.LEGENDS.
The Company may at any time place legends referencing the Right of First Refusal
and any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:
13.1“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
13.2“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE OPTIONS IN FAVOR OF THE CORPORATION OR
ITS ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, OR SUCH HOLDER’ S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”
9

--------------------------------------------------------------------------------



14.LOCK-UP AGREEMENT.
The Participant hereby agrees that in the event of any underwritten public
offering of stock, including an initial public offering of stock, made by the
Company pursuant to an effective registration statement filed under the
Securities Act, the Participant shall not offer, sell, contract to sell, pledge,
hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that such period of time shall not exceed
one hundred eighty (180) days from the effective date of the registration
statement to be filed in connection with such public offering. The foregoing
limitation shall not apply to shares registered in the public offering under the
Securities Act. The Participant hereby agrees to enter into any agreement
reasonably required by the underwriters to implement the foregoing within a
reasonable timeframe if so requested by the Company.
15.RESTRICTIONS ON TRANSFER OF SHARES.
No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law in any manner which violates any of the provisions
of this Option Agreement, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any shares which will
have been transferred in violation of any of the provisions set forth in this
Option Agreement or (b) to treat as owner of such shares or to accord the right
to vote as such owner or to pay dividends to any transferee to whom such shares
will have been so transferred.
16.CURRENCY EXCHANGE RISK.
The Participant agrees and acknowledges that the Participant shall bear any and
all risk associated with the exchange or fluctuation of currency associated with
the Option, including without limitation the exercise of the Option or sale of
the shares of Stock (the “Currency Exchange Risk”). The Participant waives and
releases the Company and the Participating Companies from any potential claims
arising out of the Currency Exchange Risk.
17.MISCELLANEOUS PROVISIONS.
17.1Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation, including, but not
limited to Section 409A of the Code. No amendment or addition to this Option
Agreement shall be effective unless in writing.
17.2Compliance with Section 409A. The Company intends that income realized by
the Participant pursuant to the Plan and this Option Agreement will not be
subject to taxation under Section 409A of the Code. The provisions of the Plan
and this Option Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The Company,
in its reasonable discretion, may amend (including retroactively) the Plan and
this Agreement in order to conform to the applicable requirements of Section
409A of the Code, including amendments to facilitate the Participant’s ability
to avoid taxation under Section 409A of the Code. However, the preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Option Agreement. In any event, and except for the responsibilities
of the Company set forth in Section 4.4, no Participating Company shall be
responsible for the payment of any applicable taxes incurred by the Participant
on income realized by the Participant pursuant to the Plan or this Option
Agreement.
10

--------------------------------------------------------------------------------



17.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
17.4Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
17.5Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Option Agreement,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically. In addition, if permitted by
the Company, the Participant may deliver electronically the Grant Notice and
Exercise Notice called for by Section 4.2 to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 17.5(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
17.5(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 17.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
17.5(a).
17.6Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement with the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, the Option Agreement and the Plan shall
survive any exercise of the Option and shall remain in full force and effect.
17.7Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
11

--------------------------------------------------------------------------------



17.8Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
17.9Appendix. Notwithstanding any provisions in this Option Agreement, the
Option grant shall be subject to any special terms and conditions set forth in
the Appendix to this Option Agreement for Participant’s country (the “Appendix”)
set forth as Exhibit A to this Option Agreement. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.
18.REGULATION S REPRESENTATIONS AND RESTRICTIONS. If the Participant’s address
is an address located outside of the United States, the Participant makes the
following additional representations, warranties and agreements:
(a)Participant is not a U.S. Person as defined in Rule 902(k) of Regulation S
under the Securities Act. The offer and sale of the Shares to such Participant
was made in an offshore transaction (as defined in Rule 902(h) of Regulation S),
no directed selling efforts (as defined in Rule 902(c) of Regulation S) were
made in the United States, and the Participant is not acquiring the Shares for
the account or benefit of any U.S. Person;
(b)Participant will not, during the Restricted Period applicable to the Shares
set forth in the legend set forth below (the “Restricted Period”) and to any
certificate representing the Shares, offer or sell any of the foregoing
securities (or create or maintain any derivative position equivalent thereto) in
the United States, to or for the account or benefit of a U.S. Person or other
than in accordance with Regulation S; and
(c)Participant will, after the expiration of the applicable Restricted Period,
offer, sell, pledge or otherwise transfer the Shares (or create or maintain any
derivative position equivalent thereto) only pursuant to registration under the
Securities Act or any available exemption therefrom and, in any case, in
accordance with applicable state securities laws.
12

--------------------------------------------------------------------------------



(d)Participant acknowledges and agrees that the Company shall not register the
transfer of the Shares in violation of these restrictions. Participant
acknowledges and agrees that the certificates evidencing the Shares will bear
the legend set forth below (in addition to any other legend required by
applicable federal, state or foreign securities laws or provided in any other
agreement with the Company:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, AND THE COMPANY DOES NOT INTEND TO REGISTER THEM. PRIOR
TO A DATE THAT IS ONE-YEAR STARTING FROM THE DATE OF SALE OF THE STOCK, THE
SHARES MAY NOT BE OFFERED OR SOLD (INCLUDING OPENING A SHORT POSITION IN SUCH
SECURITIES) IN THE UNITED STATES OR TO U.S. PERSONS AS DEFINED BY RULE 902(k)
ADOPTED UNDER THE ACT, OTHER THAN TO DISTRIBUTORS, UNLESS THE SHARES ARE
REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS AVAILABLE. PARTICIPANTS OF SHARES PRIOR TO ONE-YEAR STARTING FROM THE
DATE OF SALE OF THE STOCK, MAY RESELL SUCH SECURITIES ONLY PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT OR OTHERWISE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT, OR IN TRANSACTIONS EFFECTED OUTSIDE OF
THE UNITED STATES PROVIDED THEY DO NOT SOLICIT (AND NO ONE ACTING ON THEIR
BEHALF SOLICITS) PARTICIPANTS IN THE UNITED STATES OR OTHERWISE ENGAGE(S) IN
SELLING EFFORTS IN THE UNITED STATES AND PROVIDED THAT HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT. A HOLDER OF THE SECURITIES WHO IS A DISTRIBUTOR, DEALER, SUB-UNDERWRITER OR
OTHER SECURITIES PROFESSIONAL, IN ADDITION, CANNOT PRIOR TO ONE-YEAR STARTING
FROM THE DATE OF SALE OF THE STOCK RESELL THE SECURITIES TO A U.S. PERSON AS
DEFINED BY RULE 902(k) OF REGULATION S UNLESS THE SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION UN­DER THE ACT IS AVAILABLE.


13

--------------------------------------------------------------------------------



EXHIBIT A
Unity Software Inc.
2009 Stock Plan
Appendix to Stock Option Agreement (International)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works
outside of the United States. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Plan and/or the Stock Option
Agreement to which this Appendix is attached.
If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, is a consultant, changes employment status to a
consultant position or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine the extent to which
the special terms and conditions contained herein shall be applicable to
Participant. References to Participant’s Employer shall include any entity that
engages Participant’s services.
In accepting this Option, Participant acknowledges, understands and agrees to
the following:
1.Data Privacy Information and Consent. The Company is located at 30 3rd Street,
San Francisco, CA 94103, United States, and grants awards to employees of the
Company and its Parent Corporation and Subsidiary Corporations, at the Company’s
sole discretion. If Participant would like to participate in the Plan, please
review the following information about the Company’s data processing practices.
1.1Data Collection and Usage. The Company or, if different, Participant’s
employer (the “Employer”), and its Subsidiary Corporations, Parent Corporation
or affiliates collect, process, transfer and use personal data about Plan
participants that is necessary for the purpose of implementing, administering
and managing the Plan. This personal data may include Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality and citizenship, job title, any
shares or directorships held in the Company, details of all awards or other
entitlements to Shares, granted, canceled, exercised, vested, unvested or
outstanding in Participant’s favor and any other personal information that could
identify Participant (collectively, without limitation, “Data”), which the
Company receives from Participant or the Employer. If the Company offers
Participant an award under the Plan, then the Company will collect Participant’s
Data solely for purposes of allocating stock and implementing, administering and
managing the Plan and will process such Data in accordance with the Company’s
then-current data privacy policies, which are made available to Participant
prior to commencing employment and also available upon request.
1.2Stock Plan Administration Service Providers. The Company transfers Data to an
independent stock-plan administrator and other third parties based in the United
States, which assists the Company with the implementation, administration and
management of the Plan. In the future, the Company may select a different
service provider and share Participant’s Data with another company that serves
in a similar manner. Participant understands that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country. The Company’s service provider may open an account
for Participant to receive Shares. Participant may be asked to agree on separate
terms and data processing practices with the service provider, which is a
condition to Participant’s ability to participate in the Plan. Participant
understands that Participant may request a list with the names and addresses of
any then-current recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan.
14

--------------------------------------------------------------------------------



1.3Data Retention. The Company will use Participant’s Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan or as required to comply with legal or regulatory obligations, including
under tax and security laws. When the Company no longer needs Participant’s
Data, the Company will remove it from its systems. The Company may keep some of
Participant’s Data longer to satisfy legal or regulatory obligations and the
Company’s legal basis for such use would be a necessity to its legal
obligations. Participant understands that Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing Participant’s local
human resources representative.
1.4Data Subject Rights. Participant has a number of rights under data privacy
laws in his or her country. Depending on where Participant is based,
Participant’s rights may include the right to (i) request access or copies of
Participant’s Data the Company processes, (ii) have the Company rectify
Participant’s incorrect Data and/or delete Participant’s Data, (iv) restrict
processing of Participant’s Data, (v) have portability of Participant’s Data,
(vi) lodge complaints with the competent data protection authorities in
Participant’s country and/or (vii) obtain a list with the names and addresses of
any recipients of Participant’s Data. To receive clarification regarding
Participant’s rights or to exercise Participant’s rights please contact the
Company at Unity Software Inc., stockadmin@unity3d.com, Attn: Stock
Administrator.
1.5GDPR Compliance. To the satisfaction and on the direction of the Committee,
all operations of the Plan and this Option (at the time of its grant and as
necessary thereafter) shall include or be supported by appropriate agreements,
notifications and arrangements in respect of Data and its use and processing
under the Plan, in order to secure (a) the reasonable freedom of the Employer,
the Company and any Parent Corporation or Subsidiary Corporation, as
appropriate, to operate the Plan and for compatible purposes, and (b) compliance
with the data-protection requirements applicable from time to time, including,
if applicable, and without limitation, Regulation EU 2016/679 of the European
Parliament and of the Council of 27 April 2016.
2.Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges that,
if and when the Shares are publicly listed on any stock exchange, depending on
his or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, which may affect his or
her ability to directly or indirectly, accept, acquire, sell or attempt to sell
or otherwise dispose of Shares or rights to the Shares, or rights linked to the
value of Shares during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws and/or regulations in
applicable jurisdictions or Participant’s country). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders placed by
Participant before possessing the inside information. Furthermore, Participant
may be prohibited from (i) disclosing inside information to any third party,
including fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant acknowledges that it is Participant’s responsibility
to comply with any applicable restrictions, and Participant is advised to speak
to his or her personal advisor on this matter.
3.Language. Participant acknowledges that he or she is sufficiently proficient
in English to understand the terms and conditions of this Agreement.
Furthermore, if Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
15

--------------------------------------------------------------------------------



4.Foreign Asset/Account Reporting Requirements. Participant acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect Participant’s ability to acquire or hold Shares acquired under the
Plan or cash received from participating in the Plan in a brokerage account
outside his or her country. Participant may also be required to repatriate sale
proceeds or other funds received as a result of participating in the Plan to his
or her country through a designated bank or broker within a certain time after
receipt. It is Participant’s responsibility to be compliant with such
regulations and Participant should speak with his or her personal advisor on
this matter.
5.Extraordinary Compensation. The value of the option is an extraordinary item
of compensation outside the scope of Participant’s employment contract, if any,
and is not to be considered part of his or her normal or expected compensation
for purposes of calculating severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments. Participant acknowledges that the right to be granted options
and the right to exercise the option and to continue vesting or to receive
further grants of options will terminate effective as of the date upon which
Participant receives notice of termination, regardless of when the termination
is effective.
6.Participation Ceases When Employment Ceases. Except in the case of an approved
leave of absence (as set forth more fully in the Plan), Participant understands
that he/she shall have terminated employment as of the date he or she ceases to
provide services (regardless of whether the termination is in breach of local
employment laws or is later found to be invalid) and employment shall not be
extended by any notice period or garden leave mandated by local law, provided
however, that a change in status from an employee to a consultant or advisor
shall not terminate the Participant’s continuous service, unless determined by
the Committee, in its discretion.
7.Additional Acknowledgments and Agreements. In accepting this Option,
Participant also acknowledges, understands and agrees that:
7.1the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
7.2the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
7.3all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;
7.4the Option grant and Participant’s participation in the Plan shall not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, Employer, or any Subsidiary Corporation or Parent
Corporation or affiliate of the Company, and shall not interfere with the
ability of the Company, the Employer or any Subsidiary Corporation or Parent
Corporation or affiliate of the Company, as applicable, to terminate
Participant;
7.5Participant is voluntarily participating in the Plan;
7.6the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
7.7the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
7.8the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
7.9if the underlying Shares do not increase in value, the Option will have no
value;
16

--------------------------------------------------------------------------------



7.10if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
7.11no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s service
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), and in consideration
of the grant of the Option to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against the Company,
any of its Parent Corporation, Subsidiary Corporations, affiliates or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, any of its Parent Corporation, Subsidiary Corporations, or
affiliates and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
7.12for purposes of the Option, Participant’s service will be considered
terminated as of the date Participant is no longer actively providing services
to the Company or any of its Parent Corporation, Subsidiary Corporations,
affiliates or the Employer (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) Participant’s right to vest in the
Option under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); and (ii)
the period (if any) during which Participant may exercise the Option after such
termination of Participant’s service will commence on the date Participant
ceases to actively provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement, if any; the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her Option grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);
7.13unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
7.14the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose; and
7.15neither the Company, the Employer nor any Parent Corporation, Subsidiary
Corporation or affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.
17

--------------------------------------------------------------------------------



Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is provided solely for the
convenience of Participant and is based on the securities, exchange control and
other laws in effect in the respective countries as of April 2018 (as to
Colombia, Denmark, Finland, France, Germany, Lithuania, the Netherlands, South
Korea and Sweden) or June 2013 (as to all other countries listed below). Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that Participant not rely on the information noted herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date by the time
Participant vests in or exercises this Option or sells any exercised Shares.
In addition, the information contained in this Appendix is general in nature and
may not apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
applicable laws in his or her country may apply to his or her situation.
Finally, Participant understands that if he or she is a citizen or resident of a
country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country for local law purposes, the notifications
contained herein may not be applicable to Participant in the same manner.



BELGIUM
Terms and Conditions
The fourth sentence of Section 4.4 of the Option Agreement shall be amended and
restated as follows:
Regardless of the Company’s or any Participating Company’s actions in this
regard, the Participant hereby acknowledges and agrees that the Tax Liability
shall be the Participant’s ultimate responsibility and liability, except for tax
obligations and requirements that are imposed by laws solely on the Company or
its Participating Companies.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements Section 4.3 of the Option
Agreement:
For avoidance of doubt, Participant is prohibited from surrendering Shares that
he or she already owns to pay the Exercise Price or any Tax Liability in
connection with the exercise of the Option. The Company reserves the right to
permit this method of payment depending upon the development of local law.
Termination of Service. The following provision supplements Section 7 of the
Option Agreement:
Unless otherwise provided in the Option Agreement or determined by the Company,
Participant’s right to vest in the Option (if any) will terminate effective and
Participant’s right to vest in and/or exercise the vested Option (if any) will
be measured as of the date that is the earlier of (1) the date Participant
receives notice of termination from the Employer, or (2) the date Participant is
no longer actively providing service, and will not be extended by any notice
period (e.g. active service would not include any contractual notice period or
any period of “garden leave” or similar period mandated under Canadian laws or
the terms of Participant’s employment Option Agreement, if any).
18

--------------------------------------------------------------------------------



The following provisions will apply if Participant is a resident of Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 1 of this Appendix:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent Corporation or Subsidiary
Corporation and the Administrator to disclose and discuss the Plan with their
advisors. Participant further authorizes the Company and any Parent Corporation
or Subsidiary Corporation to record such information and to keep such
information in Participant’s employee file.
French Language Provision. The parties acknowledge that it is their express wish
that the Option Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
CHINA
Terms and Conditions
The following provision applies to Participant if Participant is a PRC national:
Exercise of Option. The following provision supplements Section 4.1 of the
Agreement.
Due to legal restrictions, the Option shall become exercisable by Participant
only at such time as the Shares are publicly traded, quoted or listed on a
recognized exchange or securities market, are not subject to a market stand-off
or lock-up agreement and all necessary exchange control and other approvals from
the State Administration of Foreign Exchange of the People’s Republic of China
(“PRC”) or its local counterpart have been received for Options granted under
the Plan (the “Liquidity Date”). Unless otherwise determined by the Committee,
to exercise the Option, Participant must pay the Exercise Price by a cashless
exercise method using a licensed securities broker acceptable to the Company,
such that all Shares subject to the exercised Option will be sold immediately
upon exercise (i.e., a “same day sale”) and the proceeds of sale, less the
Exercise Price, any Tax Liability and broker’s fees and commissions, will be
remitted to Participant in accordance with applicable exchange control law. In
the event that Participant’s employment or service with the Company or any
Subsidiary Corporation or Parent Corporation terminates, all unvested portions
of the Shares subject to the Options will be forfeited and Participant must
exercise any vested Options within such time set forth in the Grant Notice and
Option Agreement and in compliance with exchange controls. However, if
Participant’s employment or service with the Company or any Subsidiary
Corporation or Parent Corporation terminates prior to the Liquidity Date, the
Company, reserves the right, but not the obligation, to allow additional forms
of exercises. If Participant’s employment or service with the Company or any
Subsidiary Corporation or Parent Corporation terminates prior to the Liquidity
Date and Participant is unable to exercise the Option pursuant to this paragraph
within three (3) months after the Termination Date, then notwithstanding
anything to the contrary in the Agreement, if the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of twenty-four (24) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
19

--------------------------------------------------------------------------------



Exchange Control Obligations.
The following provision applies to Participant if Participant is a PRC national
and is provided for informational purposes only:
Following the exercise of the Option and sale of Shares, Participant must comply
with any exchange control repatriation requirements. If Participant resides in
the PRC, Participant may be required to repatriate to the PRC all proceeds due
to Participant under the Plan, and such repatriation may need to be effected
through a special exchange control account established by the Company or its
Parent Corporation or Subsidiary Corporation in the PRC. In such circumstances,
Participant agrees that the proceeds of the sale of Shares may be transferred to
such special account prior to being delivered to Participant. Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future to facilitate compliance with PRC exchange control
requirements.
The following provision applies to Participant if Participant is a non-PRC
national:
Participant understands, acknowledges and agrees that certain exchange control
restrictions may apply, including requirements regarding the remittance of funds
out of China to pay the Exercise Price and the remittance into China of any sale
proceeds paid on Shares acquired under the Plan. Participant further agrees to
comply with any other requirements that may be imposed by the Company in the
future to facilitate compliance with exchange control requirements.
COLOMBIA
Terms and Conditions
Nature of Grant. Pursuant to article 127 of the Colombian Labor Code, neither
the Option nor any proceeds or other funds Participant may receive pursuant to
the Option will be considered as a salary payment for any legal purpose,
including, but not limited to, determining vacation pay, termination
indemnities, payroll taxes or social insurance contributions. In consequence,
the Option and any proceeds or other funds Participant may receive pursuant to
the Option will be considered as non-salary payments as per Article 128 of the
Colombian Labor Code (as amended by Article 15 of Law 50 of 1990) and Article 17
of Law 344 of 1996.
Notifications
Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Grant Notice, the Option Agreement, the Plan or any
other document related to the Option shall be construed as the making of a
public offer of securities in Colombia.
Exchange Control Information. Investments in assets located abroad (including
Shares acquired under the Plan) are subject to registration with the Central
Bank (Banco de la República) at the time of the payment of the corresponding
investment, if payment is made through the foreign exchange market. If the value
of Participant’s aggregate investments held abroad (as of December 31 of the
applicable calendar year) equals or exceeds US$500,000 and such investments
(including Shares acquired under the Plan) were not registered at the time of
payment, such investments are subject to registration with Banco de la República
before June 30 of the following year. When Participant sells Shares (or other
investments) held abroad, Participant may choose to keep the resulting sums
abroad or to repatriate them to Colombia. If Participant chooses to repatriate
funds to Colombia and has not registered his or her investment with Banco de la
República, Participant must file the appropriate foreign exchange declaration
with Banco de la República upon conversion of funds into local currency. If the
investment was previously registered with Banco de la República, then
Participant must file the appropriate foreign exchange declaration with Banco de
la República upon conversion of funds into local currency.
20

--------------------------------------------------------------------------------



Foreign Asset / Account Tax Reporting Information. Participant must file an
annual return providing details of assets held abroad to the Colombian Tax
Office (Dirección de Impuestos y Aduanas Nacionales). If the individual value of
these assets exceeds a certain threshold, Participant must discriminate each
asset indicating the jurisdiction in which they are located, their nature and
their value.
Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.
DENMARK
Stock Option Act Notification. Following the grant of the Option, Participant
will be provided with an employer statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act (the “Employer
Statement”). To the extent more favorable to Participant and required to comply
with the Stock Option Act, the terms set forth in the Employer Statement will
apply to Participant’s participation in the Plan.
Share Reporting Notifications. Participant may be subject to the following tax
and other reporting obligations concerning any Shares or proceeds from those
Shares that Participant receives under the Plan:
•If Participant establishes an account holding Shares or an account holding cash
outside Denmark, Participant must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank.
•If Participant holds Shares acquired under the Plan in a bank account or with a
trustee outside Denmark, Participant is required to inform the Danish Tax
Administration of the account. For this purpose, Participant must file a Form V
(Erklaering V) with the Danish Tax Administration. The Form V must be signed by
Participant and may be signed by the applicable bank or trustee where the
account is held. In the likely event that the bank or trustee does not sign the
Form V, Participant is solely responsible for providing certain details
regarding the foreign brokerage account and Shares deposited therein to the
Danish Tax Administration as part of Participant’s annual income tax return. By
signing the Form V, Participant authorizes the Danish Tax Administration to
examine the account.
•If Participant opens a deposit account with a U.S. bank for the purpose of
holding cash outside Denmark, Participant is also required to inform the Danish
Tax Administration about the account. To do so, Participant must also file a
Form K (Erklaering K) with the Danish Tax Administration. The Form K must be
signed by both Participant and by the applicable bank where the account is held.
By signing the Form K, the bank undertakes an obligation, without further
request each year, to forward information to the Danish Tax Administration
concerning the content of the account. By signing the Form K, Participant
authorizes the Danish Tax Administration to examine the account.
Option Exercisability. Notwithstanding anything to the contrary in Sections 7.1
and/or 7.3 of the Agreement, upon the Participant’s termination of Service, the
Option shall be exercisable only to the extent determined below:
•Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
21

--------------------------------------------------------------------------------



•Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.
•Termination because of Misconduct. Notwithstanding any other provision of this
Option Agreement, if the Participant’s Service is terminated because of
Misconduct (as defined below) the Option shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service. For the
purpose of this Denmark specific section “Misconduct” means any serious
misconduct identified as a ground for termination as contemplated in the Danish
Salaried Employee's Act, section 2b.
•Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Misconduct, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
FINLAND
There are no country-specific terms.
FRANCE
Terms and Conditions
Option Type. The Option is not intended to qualify for specific tax or social
security treatment in France.
Language Consent. By accepting the Option, Participant confirms having read and
understood the documents relating to this grant (the Plan and the Option
Agreement), which were provided in English language. Participant accepts the
terms of those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
Effect of Termination of Service. Sections 7.1(c) and 7.3(a) of the Option
Agreement shall not apply. Section 7.1(d) of the Option Agreement shall be
amended to read as follows:
“(d) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability or death, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.”
Section 7.2 of the Option Agreement shall be amended to read as follows:
“7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until the later of (a) thirty (30) days after the date such
exercise first would no longer be prevented by such provisions or (b) the end of
the applicable time period under Section 7.1, but in any event no later than the
Option Expiration Date.”
22

--------------------------------------------------------------------------------



Notifications
Foreign Asset/Account Reporting Notification. Participants must report cash
and/or share accounts opened, used or closed outside France as well as income
received outside France on specific tax returns attached to their annual income
tax return.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If Participant makes
or receives a payment in excess of this amount in connection with Participant’s
participation in the Plan, Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).
JAPAN
Exchange Control Notification. If Participant pays more than ¥30,000,000 in a
single transaction for the purchase of Shares when Participant exercises the
Option, Participant must file a Payment Report with the Ministry of Finance
through the Bank of Japan by the 20th day of the month following the month in
which the payment was made. The precise reporting requirements vary depending on
whether the relevant payment is made through a bank in Japan.
LITHUANIA
Language Consent. By accepting the Option, Participant unambiguously and
irrevocably confirms having read and understood the documents relating to the
option right (the Plan and the Option Agreement), which were prepared and
provided in English language. Participant confirms and declares fully and wholly
accepting the terms of those documents accordingly.
Priimdamas Opcioną, Dalyvis nedviprasmiškai ir neatšaukiamai patvirtina, jog,
perskaitė ir suprato dokumentus susijusius su opciono teise (Planą ir Sutartį),
kurie yra parengti ir pateikti anglų kalba. Atitinkamai, Dalyvis patvirtina ir
pareiškia, jog pilvai ir visiškai sutinka su šiuose dokumentuose išdėstytomis
sąlygomis.
Foreign Asset / Account Reporting Information. Lithuanian residents holding
Shares acquired under the Plan outside Lithuania (in the securities accounts
open with the non-Lithuanian brokers, credit institutions or similar) have to
declare their foreign accounts where such securities are held to State Tax
Inspectorate of the Republic of Lithuania (“STI”).
Tax Reporting Requirements. Participant must file an annual tax return providing
details of income received from abroad (including income in kind – the Shares
once they are obtained under the title of ownership) to the STI.
Personal Income Tax. In case upon exercising of the Option a Participant
(Lithuanian tax resident) receives the Shares for the price which is lower than
the market value (i.e. receives income in kind), the benefit (positive
difference between the market value of the Shares the Exercise Price) would be
regarded as income from employment for personal income tax (“PIT”) purposes and,
as a result, 15% PIT would be applicable.
NETHERLANDS
There are no country-specific provisions.
23

--------------------------------------------------------------------------------



RUSSIA
Terms and Conditions
U.S. Transaction. Participant understands that the acceptance of the Option
results in an agreement between Participant and the Company that is completed in
the United States and that the Agreement is governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof.
Upon exercise of the Options, any Shares to be issued to Participant shall be
held or delivered to Participant in the United States and in no event will such
Shares be delivered to Participant in Russia. Participant acknowledges that
Participant is not permitted to sell or otherwise transfer Shares directly to
other individuals in Russia, nor is Participant permitted to bring any
certificates representing the Shares into Russia (if such certificates are
actually issued).
Data Privacy. Participant hereby acknowledges that Participant has read and
understood the terms regarding collection, processing and transfer of Data
contained in this Section of the Agreement and, by participating in the Plan,
Participant agrees to such terms. In this regard, upon request of the Company or
the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in Russia,
either now or in the future. Participant understands that Participant will not
be able to participate in the Plan if Participant fails to execute any such
consent or agreement.
Notifications
Securities Law Notification. The Agreement, the Notice, the Plan and all other
materials that Participant may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
Exchange Control Notification. Any cash proceeds Participant may receive related
to the Shares (such as proceeds from the sale of the Shares) must be repatriated
to Russia within a reasonably short period after receipt. Such cash amounts must
be initially credited to Participant through a foreign currency account opened
in Participant’s name at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to a foreign bank
subject to the following limitations: (i) the foreign account may be opened only
for individuals; (ii) the foreign account may not be used for business
activities; and (iii) the Russian tax authorities must be given notice about the
opening/closing of each foreign account within one month of the account
opening/closing. Participant is strongly advised to contact Participant’s bank
in Russia and personal legal advisor to confirm the application of the exchange
control rules to the Option prior to exercising the Option. Significant
penalties may apply in the case of non-compliance with the exchange control
requirements and exchange control requirements are subject to change.
Involuntary Termination Notification. If Participant continues to hold Shares
acquired at exercise of the Option after an involuntary Termination of
Participant’s Service, Participant may not be eligible to receive unemployment
benefits in Russia.
SINGAPORE
Notifications
Insider Trading Notification. Participant should be aware of the Singaporean
insider-trading rules, which may impact Participant’s acquisition or disposal of
Shares or rights to Shares under the Plan. Under the Singaporean insider-trading
rules, Participant is prohibited from acquiring or selling Shares or rights to
Shares (e.g., an Award under the Plan) when Participant is in possession of
information which is not generally available and which Participant knows or
should know will have a material effect on the price of Shares once such
information is generally available.
24

--------------------------------------------------------------------------------



SOUTH KOREA
Notifications
Exchange Control Information. If Participant realizes US$500,000 or more from
the sale of Shares or the receipt of dividends paid on such Shares in a single
transaction, Korean exchange control laws require him or her to repatriate the
proceeds to South Korea within three (3) years of the sale/receipt.
Foreign Asset / Account Tax Reporting Information. Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). Participant should consult with his or her personal
tax advisor to ensure compliance with the applicable requirements.
SWEDEN
There are no country-specific provisions.
UKRAINE
Terms and Conditions
Right to Exercise. Notwithstanding any provision of the Notice or the Agreement,
Participant may not exercise the Option until the Shares are publicly traded,
listed or quoted or a recognized exchange or national securities market and are
no longer subject to any lock-up period pursuant to Section 14 of the Agreement.
Method of Payment. The following provision supplements Section 4 of the
Agreement:
To facilitate regulatory compliance, Participant understands that Participant
will be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, Participant understands that Participant needs to
instruct his or her broker to: (i) sell all of the Shares issued upon exercise;
(ii) use the proceeds to pay the Exercise Price, brokerage fees and any
applicable Tax Liability; and (iii) remit the balance in cash to Participant.
Participant will not be permitted to hold Shares after exercise. Depending on
the development of local laws or Participant’s country of residence, the Company
reserves the right to modify the methods of exercising the Option and, in its
sole discretion, to permit cash exercise, cashless sell-to cover exercise or any
other method of exercise and payment of Tax Liability permitted under the Plan.
25

--------------------------------------------------------------------------------



UNITED KINGDOM
Terms and Conditions
Tax Acknowledgment. The following provisions supplement Section 4 of the Option
Agreement:
Income tax and national insurance contributions may arise on exercise of (or any
other dealing in) the Option, and Participant agrees as a condition of exercise
of the Option to meet any such Tax Liability, including employee’s primary Class
1 and employer’s secondary Class 1 national insurance contributions arising on
exercise or vesting of in the Option for which the employer is required to
account to HMRC. It is a condition of exercise of the Option that Participant
enter into such arrangements as the Company or any Participating Company may
require for satisfaction of those Tax Liabilities; particularly Participant
acknowledges that Participant may be required as a condition of exercise of the
Option to enter into a joint election with the company which is Participant’s
employer whereby the employer's liability for national insurance contributions
is transferred to the Participant on terms set out in the election and approved
by HMRC. If so required by the Company or any Participating Company, where the
Shares to be acquired on exercise of the Option are considered to be “restricted
securities” for the purposes of Part 7, Chapter 2, ITEPA, Participant further
agrees to enter into an election pursuant to section 431 ITEPA jointly with
Participant’s employer, electing that the market value of the Shares acquired be
calculated as if such Shares were not “restricted securities.”
Participant shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HMRC with respect
to the event giving rise to the income tax (the “Taxable Event”) that cannot be
satisfied by the means described in Section 4 of the Option Agreement. If
payment or withholding of the income tax is not made within ninety (90) days of
the Taxable Event or such other period as required under U.K. law (the “Due
Date”), Participant agrees that the amount of any uncollected income tax shall
(assuming Participant is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended) constitute a loan owed by Participant to the Employer,
effective on the Due Date. Participant agrees that the loan will bear interest
at the then-current HMRC Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in Section 4 of the Option Agreement.
If Participant fails to comply with Participant’s obligations in connection with
the income tax as described in this section, the Company may refuse to deliver
the Shares acquired under the Plan.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant will not be eligible for such a
loan to cover the income tax due. In the event that Participant is a director or
executive officer and the income tax due is not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to Participant on which additional income tax and National
Insurance contributions will be payable. Participant will be responsible for
reporting and paying any income tax and National Insurance contributions due on
this additional benefit directly to HMRC under the self-assessment regime.
™ Incentive Stock Option
Participant:
™ Nonstatutory Stock Option
Date:



26

--------------------------------------------------------------------------------



STOCK OPTION EXERCISE NOTICE
UNITY SOFTWARE INC.
Attention: Chief Financial Officer



Ladies and Gentlemen:
1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Unity Software Inc. (the “Company”) pursuant to
the Company’s 2009 Stock Plan (the “Plan”), my Notice of Grant of Stock Option
(the “Grant Notice”) and my Stock Option Agreement (the “Option Agreement”) as
follows:

Date of Grant:Number of Option Shares:Exercise Price per Share:$

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares, in accordance with
the Grant Notice and the Option Agreement:

Total Shares Purchased:$Total Exercise Price (Total Shares X Price per Share)$

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

™ Cash:$™ Check:$

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:
(Contact Plan Administrator for amount of tax due.)

™ Cash:$™ Check:$

5. Participant Information.

My address is:

6. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement, including the Right of First Refusal set forth therein, and
the Plan, to all of which I hereby expressly assent. This Agreement shall inure
to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.
27

--------------------------------------------------------------------------------



7. Transfer. I understand and acknowledge that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that consequently the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act, an exemption from such
registration is available, or they are sold in accordance with Rule 144 or Rule
701 under the Securities Act. I further understand and acknowledge that the
Company is under no obligation to register the Shares. I understand that the
certificate or certificates evidencing the Shares will be imprinted with legends
which prohibit the transfer of the Shares unless they are registered or such
registration is not required in the opinion of legal counsel satisfactory to the
Company.
I am aware that Rule 144 under the Securities Act, which permits limited public
resale of securities acquired in a nonpublic offering, is not currently
available with respect to the Shares and, in any event, is available only if
certain conditions are satisfied. I understand that any sale of the Shares that
might be made in reliance upon Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of Rule
144 will be delivered to me upon request.
I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Grant Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

Very truly yours,(Signature)Receipt of the above is hereby acknowledged.UNITY
SOFTWARE INC.By:Title:Dated:




28

--------------------------------------------------------------------------------



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
UNITY SOFTWARE INC.
STOCK OPTION AGREEMENT
(United States)
Unity Software Inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Unity Software Inc. 2009
Stock Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, the Grant Notice, this Option Agreement and the
Plan, (b) accepts the Option subject to all of the terms and conditions of the
Grant Notice, this Option Agreement and the Plan, and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under the Grant Notice, this Option Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
1

--------------------------------------------------------------------------------



2.TAX CONSEQUENCES.
2.1Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.
(a)Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)
(b)Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.
2.2ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date required or permitted by
such amendment to the Code. If the Option is treated as an Incentive Stock
Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section, the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Separate certificates representing
each such portion shall be issued upon the exercise of the Option. (NOTE TO
PARTICIPANT: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)
3.ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Board. All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the Option, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Board in the exercise of its discretion pursuant to the Plan or the
Option or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.
2

--------------------------------------------------------------------------------



4.EXERCISE OF THE OPTION.
4.1Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option, subject to the Company’s repurchase rights set forth in Section 11.
In no event shall the Option be exercisable for more shares than the Number of
Option Shares, as adjusted pursuant to Section 9.
4.2Method of Exercise. Exercise of the Option shall be by means of electronic or
written notice (the “Exercise Notice”) in a form authorized by the Company. An
electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.
4.3Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent, (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
(i)Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).
3

--------------------------------------------------------------------------------



(ii)Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
(iii)Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
4.4Tax Withholding.
(a)In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.
(b)Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.
4.5Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
4

--------------------------------------------------------------------------------



4.6Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
4.7Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.NONTRANSFERABILITY OF THE OPTION.
During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
6.TERMINATION OF THE OPTION.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.EFFECT OF TERMINATION OF SERVICE.
7.1Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.
(a)Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
5

--------------------------------------------------------------------------------



(b)Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.
(c)Termination for Cause. Notwithstanding any other provision of this Option
Agreement, if the Participant’s Service is terminated for Cause, the Option
shall terminate in its entirety and cease to be exercisable immediately upon
such termination of Service.
(d)Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable for Vested Shares by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
7.2Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (b) the end of the applicable time period
under Section 7.1, but in any event no later than the Option Expiration Date.
8.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, except to the extent that the Board
determines to cash out the Option in accordance with Section 9.1(c) of the Plan,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under all or any portion of the
Option or substitute for all or any portion of the Option a substantially
equivalent option for the Acquiror’s stock. For purposes of this Section, the
Option or any portion thereof shall be deemed assumed if, following the Change
in Control, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Option Agreement, for each share of Stock
subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Board may, with
the consent of the Acquiror, provide for the consideration to be received upon
the exercise of the Option for each share of Stock to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. If any portion
of such consideration may be received by holders of Stock pursuant to the Change
in Control on a contingent or delayed basis, the Board may, in its discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration. The Option shall terminate
and cease to be outstanding effective as of the time of consummation of the
Change in Control to the extent that the Option is neither assumed or continued
by the Acquiror in connection with the Change in Control nor exercised as of the
time of the Change in Control. Notwithstanding the foregoing, shares acquired
upon exercise of the Option prior to the Change in Control and any consideration
received pursuant to the Change in Control with respect to such shares shall
continue to be subject to all applicable provisions of this Option Agreement
except as otherwise provided herein.
6

--------------------------------------------------------------------------------



9.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number, and the Exercise
Price shall be rounded up to the nearest whole cent. In no event may the
Exercise Price be decreased to an amount less than the par value, if any, of the
stock subject to the Option. Such adjustments shall be determined by the Board,
and its determination shall be final, binding and conclusive.
10.RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.
11.RIGHT OF FIRST REFUSAL.
11.1Grant of Right of First Refusal. Except as provided in Section 11.7 and
Section 16 below, in the event the Participant, the Participant’s legal
representative, or other holder of shares acquired upon exercise of the Option
proposes to sell, exchange, transfer, pledge, or otherwise dispose of any Vested
Shares (the “Transfer Shares”) to any person or entity, including, without
limitation, any stockholder of a Participating Company, the Company shall have
the right to repurchase the Transfer Shares under the terms and subject to the
conditions set forth in this Section 11 (the “Right of First Refusal”).
11.2Notice of Proposed Transfer. Prior to any proposed transfer of the Transfer
Shares, the Participant shall deliver written notice (the “Transfer Notice”) to
the Company describing fully the proposed transfer, including the number of
Transfer Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. In the event of a bona fide gift or involuntary transfer, the
proposed transfer price shall be deemed to be the Fair Market Value of the
Transfer Shares, as determined by the Board in good faith. If the Participant
proposes to transfer any Transfer Shares to more than one Proposed Transferee,
the Participant shall provide a separate Transfer Notice for the proposed
transfer to each Proposed Transferee. The Transfer Notice shall be signed by
both the Participant and the Proposed Transferee and must constitute a binding
commitment of the Participant and the Proposed Transferee for the transfer of
the Transfer Shares to the Proposed Transferee subject only to the Right of
First Refusal.
7

--------------------------------------------------------------------------------



11.3Bona Fide Transfer. If the Company determines that the information provided
by the Participant in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the
Participant written notice of the Participant’s failure to comply with the
procedure described in this Section 11, and the Participant shall have no right
to transfer the Transfer Shares without first complying with the procedure
described in this Section 11. The Participant shall not be permitted to transfer
the Transfer Shares if the proposed transfer is not bona fide.
11.4Exercise of Right of First Refusal. If the Company determines the proposed
transfer to be bona fide, the Company shall have the right to purchase all, but
not less than all, of the Transfer Shares (except as the Company and the
Participant otherwise agree) at the purchase price and on the terms set forth in
the Transfer Notice by delivery to the Participant of a notice of exercise of
the Right of First Refusal within thirty (30) days after the date the Transfer
Notice is delivered to the Company. The Company’s exercise or failure to
exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the Participant or issued by a person other than the Participant with respect
to a proposed transfer to the same Proposed Transferee. If the Company exercises
the Right of First Refusal, the Company and the Participant shall thereupon
consummate the sale of the Transfer Shares to the Company on the terms set forth
in the Transfer Notice within sixty (60) days after the date the Transfer Notice
is delivered to the Company (unless a longer period is offered by the Proposed
Transferee); provided, however, that in the event the Transfer Notice provides
for the payment for the Transfer Shares other than in cash, the Company shall
have the option of paying for the Transfer Shares by the present value cash
equivalent of the consideration described in the Transfer Notice as reasonably
determined by the Company. For purposes of the foregoing, cancellation of any
indebtedness of the Participant to any Participating Company shall be treated as
payment to the Participant in cash to the extent of the unpaid principal and any
accrued interest canceled. Notwithstanding anything contained in this Section to
the contrary, the period during which the Company may exercise the Right of
First Refusal and consummate the purchase of the Transfer Shares from the
Participant shall terminate no sooner than the completion of a period of eight
(8) months following the date on which the Participant acquired the Transfer
Shares upon exercise of the Option.
11.5Failure to Exercise Right of First Refusal. If the Company fails to exercise
the Right of First Refusal in full (or to such lesser extent as the Company and
the Participant otherwise agree) within the period specified in Section 11.4
above, the Participant may conclude a transfer to the Proposed Transferee of the
Transfer Shares on the terms and conditions described in the Transfer Notice,
provided such transfer occurs not later than ninety (90) days following delivery
to the Company of the Transfer Notice. The Company shall have the right to
demand further assurances from the Participant and the Proposed Transferee (in a
form satisfactory to the Company) that the transfer of the Transfer Shares was
actually carried out on the terms and conditions described in the Transfer
Notice. No Transfer Shares shall be transferred on the books of the Company
until the Company has received such assurances, if so demanded, and has approved
the proposed transfer as bona fide. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Participant, shall again be subject to the
Right of First Refusal and shall require compliance by the Participant with the
procedure described in this Section 11.
11.6Transferees of Transfer Shares. All transferees of the Transfer Shares or
any interest therein, other than the Company, shall be required as a condition
of such transfer to agree in writing (in a form satisfactory to the Company)
that such transferee shall receive and hold such Transfer Shares or interest
therein subject to all of the terms and conditions of this Option Agreement,
including this Section 11 providing for the Right of First Refusal with respect
to any subsequent transfer. Any sale or transfer of any shares acquired upon
exercise of the Option shall be void unless the provisions of this Section 11
are met.
8

--------------------------------------------------------------------------------



11.7Transfers Not Subject to Right of First Refusal. The Right of First Refusal
shall not apply to any transfer or exchange of the shares acquired upon exercise
of the Option if such transfer or exchange is in connection with an Ownership
Change Event. If the consideration received pursuant to such transfer or
exchange consists of stock of a Participating Company, such consideration shall
remain subject to the Right of First Refusal unless the provisions of Section
11.9 below result in a termination of the Right of First Refusal.
11.8Assignment of Right of First Refusal. The Company shall have the right to
assign the Right of First Refusal at any time, whether or not there has been an
attempted transfer, to one or more persons as may be selected by the Company.
11.9Early Termination of Right of First Refusal. The other provisions of this
Option Agreement notwithstanding, the Right of First Refusal shall terminate and
be of no further force and effect upon (a) the occurrence of a Change in
Control, unless the Acquiror assumes the Company’s rights and obligations under
the Option or substitutes a substantially equivalent option for the Acquiror’s
stock for the Option, or (b) the existence of a public market for the class of
shares subject to the Right of First Refusal. A “public market” shall be deemed
to exist if (i) such stock is listed on a national securities exchange (as that
term is used in the Exchange Act) or (ii) such stock is traded on the
over-the-counter market and prices therefor are published daily on business days
in a recognized financial journal.
12.STOCK DISTRIBUTIONS SUBJECT TO OPTION AGREEMENT.
If, from time to time, there is any stock dividend, stock split or other change,
as described in Section 9, in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of this
Option Agreement, then in such event any and all new, substituted or additional
securities to which the Participant is entitled by reason of the Participant’s
ownership of the shares acquired upon exercise of the Option shall be
immediately subject to the Right of First Refusal with the same force and effect
as the shares subject to the Right of First Refusal immediately before such
event.
13.NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.
The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.
9

--------------------------------------------------------------------------------



14.LEGENDS.
The Company may at any time place legends referencing the Right of First Refusal
and any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:
14.1“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
14.2“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE OPTIONS IN FAVOR OF THE CORPORATION OR
ITS ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, OR SUCH HOLDER’ S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”
14.3“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO
THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”
15.LOCK-UP AGREEMENT.
The Participant hereby agrees that in the event of any underwritten public
offering of stock, including an initial public offering of stock, made by the
Company pursuant to an effective registration statement filed under the
Securities Act, the Participant shall not offer, sell, contract to sell, pledge,
hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that such period of time shall not exceed
one hundred eighty (180) days from the effective date of the registration
statement to be filed in connection with such public offering. The foregoing
limitation shall not apply to shares registered in the public offering under the
Securities Act. The Participant hereby agrees to enter into any agreement
reasonably required by the underwriters to implement the foregoing within a
reasonable timeframe if so requested by the Company.
10

--------------------------------------------------------------------------------



16.RESTRICTIONS ON TRANSFER OF SHARES.
No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law in any manner which violates any of the provisions
of this Option Agreement, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any shares which will
have been transferred in violation of any of the provisions set forth in this
Option Agreement or (b) to treat as owner of such shares or to accord the right
to vote as such owner or to pay dividends to any transferee to whom such shares
will have been so transferred.
17.MISCELLANEOUS PROVISIONS.
17.1Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation, including, but not
limited to Section 409A of the Code. No amendment or addition to this Option
Agreement shall be effective unless in writing.
17.2Compliance with Section 409A. The Company intends that income realized by
the Participant pursuant to the Plan and this Option Agreement will not be
subject to taxation under Section 409A of the Code. The provisions of the Plan
and this Option Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The Company,
in its reasonable discretion, may amend (including retroactively) the Plan and
this Agreement in order to conform to the applicable requirements of Section
409A of the Code, including amendments to facilitate the Participant’s ability
to avoid taxation under Section 409A of the Code. However, the preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Option Agreement. In any event, and except for the responsibilities
of the Company set forth in Section 4.4, no Participating Company shall be
responsible for the payment of any applicable taxes incurred by the Participant
on income realized by the Participant pursuant to the Plan or this Option
Agreement.
17.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
17.4Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
11

--------------------------------------------------------------------------------



17.5Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Option Agreement,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically. In addition, if permitted by
the Company, the Participant may deliver electronically the Grant Notice and
Exercise Notice called for by Section 4.2 to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 17.5(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
17.5(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 17.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
17.5(a).
17.6Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement with the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, the Option Agreement and the Plan shall
survive any exercise of the Option and shall remain in full force and effect.
17.7Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
17.8Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



12

--------------------------------------------------------------------------------



™ Incentive Stock Option
Participant:
™ Nonstatutory Stock Option
Date:

STOCK OPTION EXERCISE NOTICE

UNITY SOFTWARE INC.Attention: Chief Financial Officer

Ladies and Gentlemen:
1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Unity Software Inc. (the “Company”) pursuant to
the Company’s 2009 Stock Plan (the “Plan”), my Notice of Grant of Stock Option
(the “Grant Notice”) and my Stock Option Agreement (the “Option Agreement”) as
follows:

Date of Grant:Number of Option Shares:Exercise Price per Share:$

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares, in accordance with
the Grant Notice and the Option Agreement:

Total Shares Purchased:$Total Exercise Price (Total Shares X Price per Share)$

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

™ Cash:$™ Check:$

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:
(Contact Plan Administrator for amount of tax due.)

™ Cash:$™ Check:$

5. Participant Information.

My address is:My Employee ID is:

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.
1

--------------------------------------------------------------------------------



7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement, including the Right of First Refusal set forth therein, and
the Plan, to all of which I hereby expressly assent. This Agreement shall inure
to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.
8. Transfer. I understand and acknowledge that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that consequently the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act, an exemption from such
registration is available, or they are sold in accordance with Rule 144 or Rule
701 under the Securities Act. I further understand and acknowledge that the
Company is under no obligation to register the Shares. I understand that the
certificate or certificates evidencing the Shares will be imprinted with legends
which prohibit the transfer of the Shares unless they are registered or such
registration is not required in the opinion of legal counsel satisfactory to the
Company.
I am aware that Rule 144 under the Securities Act, which permits limited public
resale of securities acquired in a nonpublic offering, is not currently
available with respect to the Shares and, in any event, is available only if
certain conditions are satisfied. I understand that any sale of the Shares that
might be made in reliance upon Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of Rule
144 will be delivered to me upon request.
I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Grant Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

Very truly yours,(Signature)Receipt of the above is hereby acknowledged.UNITY
SOFTWARE INC.By:Title:Dated:

2